
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1



RESTRICTED UNIT PLAN FOR NON-EMPLOYEE MEMBERS OF
THE BOARD OF DIRECTORS OF COVANCE INC.


ARTICLE I

INTRODUCTION


1.01.    Name of Plan.

        This Plan shall be known as the Restricted Unit Plan for Non-Employee
Members of the Board of Directors of Covance Inc.

1.02.    Purpose of Plan.

        The purpose of the Plan is to benefit the shareholders of Covance Inc.
by increasing the proprietary interests of non-employee directors of
Covance Inc. in the growth and success of Covance Inc. through the provision of
Hypothetical Shares representing monetary compensation linked in value to the
value of Covance Common Stock.


ARTICLE II

AWARDS AND PAYMENT ELECTIONS


2.01.    Awards.

        (a)   On May 20, 2003, each non-employee director of Covance Inc. who is
a member of the Board on that date shall receive an Award of five thousand
(5,000) Hypothetical Shares. On every third anniversary of May 20, 2003, each
non-employee Director who is a member of the Board on that date shall receive an
Award of such number of Hypothetical Shares as is approved by the Board in
advance of such date.

        (b)   Any person, who becomes a non-employee member of the Board after
the date of one Award and before the next Award, shall receive an Award in an
amount equal to the number of months such person is a Director prior to the next
award date, divided by thirty-six (36), and multiplied by the number of
Hypothetical Shares most recently granted pursuant to paragraph 2.01(a) hereof.

        (c)   Notwithstanding any other provision of the Plan, no individual
shall be eligible to receive an Award under this Plan unless, on the Award Date,
he or she is a member of the Board and is not an employee of Covance Inc. or any
Subsidiary or Affiliate thereof. Each Award shall vest and be non-forfeitable
three years from the Award Date provided the director has remained on the Board
continuously through the vesting date; provided, however, that Awards granted
pursuant to paragraph 2.01(b) shall have the same vesting date as the most
recent Awards granted pursuant to paragraph 2.01(a). In the event a director
ceases to be a director at any time prior to vesting, the Award shall be
forfeited, provided that, notwithstanding the foregoing, (i) the Award shall
vest in the event that the Director dies before the vesting date and has
remained on the Board continuously from the Award Date through the vesting date,
and (ii) the Board may approve decisions in individual cases to allow vesting in
such an event.

2.02.    Payment Elections.

        (a)   Express Election.    A director who receives an Award pursuant to
Section 2.01 may submit an election to the General Counsel of Covance Inc. or
his/her successor or designee ("General Counsel") that shall satisfy each of the
requirements set forth in paragraphs (1) through (5), below.

        (1)   Deadline for Submitting Election.    A director's election with
respect to an Award shall be submitted on or before September 30 of the year of
Award, except that any Director receiving an Award pursuant to Section 2.01(b)
may submit such election within four months of receiving such Award, but in any
event no later than 12 months before the vesting date.

        (2)   Form of Election.    The election shall be in writing and in a
form reasonably acceptable to the General Counsel.

        (3)   Payment Commencement Date.    The election shall specify whether
the Director wishes to defer payment and, if so, the date, selected by the
director in accordance with Section 4.02, on which payments with respect to the
Award are to commence under the Plan (i.e., any date on or after his Release
Date).

        (4)   Method of Payment.    The election shall specify the method,
selected by the director in accordance with Section 4.03, in which payments with
respect to the Award are to be made under the Plan (i.e., whether such payments
are to be made in the form of a lump sum, or annual installments).

--------------------------------------------------------------------------------

        (5)   Election Irrevocable.    The payment commencement date and the
method of payment elected by a director with respect to an Award pursuant to
paragraphs (3) and (4), above, shall not be revocable or subject to modification
at any time. Notwithstanding the foregoing, a director may at any time submit a
request to the General Counsel to modify the payment commencement date, the
method of payment, or both, with respect to the Award, provided that the
modification does not become effective before the director's Release Date, and
provided further that the request is submitted before any payment is made to the
director with respect to the Award pursuant to Article IV. If the modification
has the effect of accelerating all or part of any payment otherwise due the
director under Article IV, the request shall be subject to the approval of the
General Counsel, which approval the General Counsel may grant or deny in his
sole discretion. If the modification has the effect of deferring until a later
calendar year all or part of any payment otherwise due the director under
Article IV, the request shall be granted to the extent of such deferral,
provided that the request is submitted on or before the last day of the calendar
year immediately preceding the calendar year in which the payment otherwise
would have been made to the director under Article IV and at least four months
before the payment would otherwise have been made to the director. If the
modification has the effect of deferring until a later date within the same
calendar year all or part of any payment otherwise due the director under
Article IV during such calendar year, the request shall be granted to the extent
of such deferral, provided that the request is submitted before the date on
which the payment otherwise would have been made to the director under
Article IV. A director may, in his sole discretion, specify that his request for
a modification pursuant to this paragraph (5) be submitted to the Board or the
Committee for its prior approval.

        (b)   Default Election.    A director who fails to make an express
election with respect to an Award in accordance with subsection (a), above,
shall be deemed to have made the same election as his or her previous election
under this Plan. If such director has not made any previous election under this
Plan the director shall be deemed to have elected not to defer compensation
hereunder and shall be paid all amounts due in cash on the date of vesting of
the Award under Section 2.01 hereof. A deemed election pursuant to this
subsection (b) shall not be revocable or subject to modification except in
accordance with the provisions of subsection (a)(5), above.

2.03.    Designation of Beneficiaries.

        A director who receives an Award pursuant to Section 2.01 may designate
one or more beneficiaries under the Plan with respect to such Award.
Notwithstanding Section 2.02(a)(5), a director may, at any time, revoke a prior
designation and make a new designation pursuant to this Section 2.03. Any such
designation or revocation shall be in writing and shall be submitted to the
General Counsel in such form and in such manner as is reasonably acceptable to
the General Counsel. If a director dies before he has received all payments due
him under the Plan, the remaining payments shall be made, in a lump sum, to his
beneficiaries, or, if there is no such beneficiary, then to the director's
estate as promptly as practicable following the director's death.


ARTICLE III

ACCOUNTS AND INVESTMENTS


3.01.    Accounts.

        (a)   Establishment of Accounts.    A separate account shall be
maintained for each director who receives an Award pursuant to Section 2.01.
Such account shall be (1) credited with the Awards granted to the director
pursuant to Section 2.01, (2) credited (or charged, as the case may be) with the
investment results determined pursuant to Section 3.02, and (3) charged with the
amounts paid by the Plan to or on behalf of the director pursuant to Article IV.

        (b)   Subaccounts.    Within each director's account, separate
subaccounts shall be maintained to the extent necessary for the administration
of the Plan. For example, it may be necessary to maintain separate subaccounts
where the director has specified different payment commencement dates or
different methods of payment with respect to his Awards.

3.02.    Investments.

        (a)   Deemed Investment in Covance Common Stock.    In the event a
director elects deferral hereunder, until the director's Release Date, the
entire balance in his account shall be treated as if it were invested in Covance
Common Stock. The deemed investment in Covance Common Stock of all or part of
the balance in a director's account shall be determined in accordance with the
following rules:

2

--------------------------------------------------------------------------------

        (1)   Deemed Reinvestment of Dividends.    The number of hypothetical
shares of Covance Common Stock credited to a director's account shall be
increased on each date that a dividend is paid on Covance Common Stock. The
number of additional hypothetical shares of Covance Common Stock credited to a
director's account as a result of such increase shall be determined, first, by
multiplying the total number of hypothetical shares of Covance Common Stock
credited to the director's account immediately before such increase by the
amount of the dividend paid per share of Covance Common Stock on the dividend
payment date, and, then, by dividing the product so determined by the closing
price of Covance Common Stock on the composite tape of New York Stock Exchange
issues on the dividend payment date (or if there was no reported sale of Covance
Common Stock on such date, on the next preceding day on which there was such a
reported sale).

        (2)   Conversion Out of Covance Common Stock.    The dollar value of the
hypothetical shares of Covance Common Stock credited to a director's account on
any date shall be determined by multiplying the number of hypothetical shares of
Covance Common Stock credited to the director's account on that date by the
average closing price of Covance Common Stock, as reported on the composite tape
of New York Stock Exchange issues for the most recent 10 business days ending
before that date.

        (3)   Effect of Recapitalization.    In the event of a transaction or
event described in this paragraph (3), the number of hypothetical shares of
Covance Common Stock credited to a director's account shall be adjusted in such
manner as the Board, in its sole discretion, deems equitable. A transaction or
event is described in this paragraph (3) if and only if (A) it is a dividend or
other distribution (whether in the form of cash, shares, other securities, or
other property), extraordinary cash dividend, recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, or exchange of shares or other securities, the
exercisability of stock purchase rights received under the Rights Plan, the
issuance of warrants or other rights to purchase shares or other securities, or
other similar corporate transaction or event, and (B) the Board determines that
such transaction or event affects the shares of Covance Common Stock, such that
an adjustment pursuant to this paragraph (3) is appropriate to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Plan.

        (b)   Deemed Investment in Deferred Compensation Plan Investment
Option.    On and after a director's Release Date, the account balance shall be
treated as if it were invested in the cash account option specified in
Section 5(b) of the Deferred Compensation Plan.

3.03.    Hypothetical Nature of Accounts and Investments.

        Each account and investment established under this Article III shall be
hypothetical in nature and shall be maintained for bookkeeping purposes only. In
accordance with Section 4.04(a), neither the Plan nor any of the accounts or
investments established hereunder shall hold any actual funds or assets.


ARTICLE IV

PAYMENTS


4.01.    Exclusive Entitlement to Payment.

        An Award made pursuant to Section 2.01 shall entitle a director to
receive the payments due him at the times, in the amounts, and in the form
specified in this Article IV. No other amounts shall be due or payable to a
director under this Plan.

4.02.    Payment Commencement Date.

        The payment to a director who has not elected to defer amounts hereunder
shall be made in a lump sum on the vesting date. The payments to a director who
has elected to defer amounts hereunder with respect to an Award shall commence
on the date selected by the director in accordance with this Section 4.02. Such
date shall be a date that is after two years after the vesting date and that is
no later than the last day of his life expectancy, determined as of the age he
will have attained on the payment commencement date. A director may select
different payment commencement dates with respect to his Awards granted on
different Award Dates. In addition, a director may select different payment
commencement dates with respect to different portions of his Award granted on
the same Award Date.

3

--------------------------------------------------------------------------------


4.03.    Schedule of Deferred Payments.

        The payments to a director who has elected to defer amounts hereunder
with respect to an Award shall be made pursuant to the method selected by the
director in accordance with paragraph (1) or (2) below. All payments to a
director with respect to an Award shall be made solely in cash.

4

--------------------------------------------------------------------------------

        (1)   Lump Sum.    The director may elect to receive payment with
respect to an Award in a lump sum. The lump sum shall be payable to the director
on the payment commencement date and shall equal the portion of the balance in
his account attributable to the Award, determined as of the payment commencement
date.

        (2)   Annual Installments.    The director may elect to receive the
payments with respect to an Award in two or more annual installments. If so, the
director shall indicate in his election pursuant to Section 2.02(a) the number
of annual installments he wishes to elect. The number of annual installments
elected shall not exceed 20 and shall not extend the period of payment beyond
the director's life expectancy, determined as of the age he will have attained
on the payment commencement date. If the number of annual installments elected
by a director would otherwise exceed the limits in the preceding sentence, he
shall be deemed to have elected the maximum number of annual installments
permitted under the preceding sentence. The annual installments shall be payable
to the director beginning on the payment commencement date and on each
anniversary thereof until the total number of installments elected by the
director have been paid. Each annual installment shall equal the portion of the
balance in the director's account attributable to the Award, determined as of
the date the installment is payable and after giving effect to the previous
annual payments, if any, multiplied by a fraction, the numerator of which is
one, and the denominator of which is the excess of the total number of
installments elected by the director over the number of installment payments
previously made under the schedule. For example, the respective fractions under
a 5-year installment schedule are 1/5 for the first installment, 1/4 for the
second installment, 1/3 for the third installment, 1/2 for the fourth
installment, and 1/1 for the fifth and final installment.

4.04.    Limitations on Rights to Payment.

        (a)   Rights Unsecured. The right of any person to receive one or more
payments under the Plan shall be an unsecured claim against the general assets
of Covance Inc.

        (b)   Rights Not Assignable. No payment due any person under the Plan
shall be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, or charge. Any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, or charge such payment shall be void.
No such payment or interest therein shall be liable for or subject to the debts,
contracts, liabilities, or torts of any director or beneficiary. If any director
or beneficiary becomes bankrupt or attempts to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge any payment under the Plan, the
Board may direct that such payment be suspended and that all future payments to
which such person otherwise would be entitled be held and applied for the
benefit of such person, the person's children or other dependents, or any of
them, in such manner and in such proportions as the Board may deem proper.
Notwithstanding the foregoing, a director may assign his right to payment under
the Plan to Covance Inc. or its Affiliates.

        (c)   Rights Forfeited Upon Competition. A director who, without the
written consent of Covance Inc., engages in competition with Covance Inc. or any
Subsidiary thereof, accepts employment with or acquires or holds any substantial
interest in any business that is competitive with the business carried on by
Covance Inc. or any Subsidiary thereof, or serves as an officer or director of
any corporation engaged in competition with the business carried on by
Covance Inc. or any Subsidiary thereof, shall forfeit all rights to any payments
under the Plan that would otherwise be payable to the director or his
beneficiaries on or after the initial date of such action by the director. The
purchase by a director, for investment, on a recognized securities exchange, of
stock or other securities of a competitor of Covance Inc. or Subsidiary thereof
representing not more than one percent of the total voting power represented by
all outstanding stock and securities of such competitor, or the holding thereof,
shall not be deemed to constitute the acquisition or holding of a substantial
interest in such competitor for purposes of this subsection (c). This subsection
(c) shall not apply to any director on or after the occurrence of a Change in
Control.


ARTICLE V

MISCELLANEOUS


5.01.    Severability.

        If any provision of the Plan is held unlawful or otherwise invalid or
unenforceable in whole or in part, the unlawfulness, invalidity, or
unenforceability shall not affect any other provision of the Plan or part
thereof, each of which shall remain in full force and effect.

5

--------------------------------------------------------------------------------

5.02.    Board Authority.

        (a)   In General.    Except to the extent that the Plan specifically
provides otherwise, the Board shall have the sole authority and discretion
(1) to amend, suspend, or terminate the Plan, (2) to interpret the Plan, (3) to
establish and revise rules and regulations relating to the Plan, (4) to delegate
such responsibilities or duties as it deems desirable, and (5) to make any other
determination that it believes necessary or advisable for the administration of
the Plan. Unless otherwise provided, the Board shall be deemed to have delegated
such authority and discretion to the Committee.

        (b)   Plan Termination.    Except to the extent that the Plan
specifically provides otherwise, the Board may terminate the Plan at any time.
Upon termination of the Plan, all Awards made before the date of termination,
and any rights to payment with respect to such Awards, shall continue to be
governed by the provisions of the Plan in effect immediately before the date of
termination.

5.03.    Change in Control.

        (a)   Plan Modifications Following Change in Control.    Notwithstanding
any provision of the Plan to the contrary, the Board may amend, modify, or
suspend the Plan (including the Change in Control Provisions) at any time before
a Change in Control occurs, but except as may be required by law, after a Change
in Control occurs: (1) the Change in Control Provisions shall not be amended,
modified, suspended, or terminated, directly or indirectly, and (2)(A) no other
provisions of the Plan shall be amended, modified, suspended, or terminated,
directly or indirectly, (B) no rules, regulations, or procedures under the Plan
shall be established or modified, (C) no interpretation of the Plan shall be
adopted, (D) no determination under the Plan shall be made, and (E) no authority
or discretion shall be exercised, in a manner that would alter the meaning or
operation of the Change in Control Provisions or that would undermine or
frustrate their purposes.

        (b)   Rights Protected Following Change in Control.    Notwithstanding
any provision of the Plan to the contrary, no amendment, suspension, or
termination of the Plan, or revocation of any required approval by the Board,
effected after a Change in Control shall operate to reduce, eliminate, or
otherwise adversely affect any director's or beneficiary's right to receive any
payment under the Plan (including, without limitation, the amount, timing, and
method thereof) in accordance with any Award made prior to the date of such
amendment, suspension, termination, or revocation of approval and in accordance
with any investment or payment option permitted (irrespective of any requirement
for approval) pursuant to the Plan as in effect on the date immediately
preceding the date on which the Change in Control occurs. Notwithstanding any
provision of the Plan to the contrary, upon and after a Change in Control, the
rights described in the immediately preceding sentence shall be fully vested,
nonforfeitable contractual rights enforceable by or on behalf of any director or
former director against Covance Inc. or any successor to all or substantially
all of the business or assets of Covance Inc.

5.04.    Usage and Definitions.

        (a)   Titles and Headings Not to Control.    The titles to Articles and
the headings of Sections, subsections, paragraphs, and subparagraphs in this
Plan are placed herein for convenience of reference only and, as such, shall be
of no force or effect in the interpretation of the Plan.

        (b)   Definitions.    Unless the context clearly indicates otherwise,
the following terms, when used in capitalized form in this Plan, shall have the
meanings set forth below.

        Acquiring Person.    "Acquiring Person" shall mean any Person who or
which, together with all Affiliates and Associates of such Person, shall be the
Beneficial Owner of 20% or more of the Covance Common Stock then outstanding,
but shall not include Covance Inc., any Subsidiary of Covance Inc., any employee
benefit plan of Covance Inc. or any Subsidiary of Covance Inc., or any entity
holding Covance Common Stock for or pursuant to the terms of any such plan.
Notwithstanding the foregoing, no Person shall become an "Acquiring Person" as
the result of an acquisition of Covance Common Stock which, by reducing the
number of shares outstanding, increases the proportionate number of shares
beneficially owned by such Person to 20% or more of Covance Common Stock then
outstanding; provided, however, that if a Person shall become the Beneficial
Owner of 20% or more of Covance Common Stock then outstanding by reason of share
purchases by Covance and shall, after such share purchases by Covance Inc.,
become the Beneficial Owner of any additional Covance Common Stock, then such
Person shall be deemed to be an "Acquiring Person". Notwithstanding the
foregoing, if the Board determines in good faith that a Person who would
otherwise be an "Acquiring Person", as defined pursuant to the foregoing
provisions of this paragraph, has become such inadvertently, and such Person
divests as promptly as practicable a sufficient number of Covance Common Stock
so that such Person would no longer be an "Acquiring Person," as defined
pursuant to the foregoing provisions of this paragraph, then such Person shall
not be deemed to be an "Acquiring Person" for any purposes of this Plan.

6

--------------------------------------------------------------------------------

        Affiliate.    "Affiliate" shall have the meaning ascribed to such term
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

        Article.    "Article" shall mean an article of this Plan.

        Associate.    "Associate" shall have the meaning ascribed to such term
in Rule 12b-2 of the General Rules and Regulations under the Exchange Act.

        Award.    "Award" shall mean the award of hypothetical shares of Covance
Common Stock made to a director pursuant to Section 2.01.

        Award Date.    "Award Date" shall mean the date on which an Award is
made to a director pursuant to Section 2.01.

        Beneficial Owner.    A Person shall be deemed the "Beneficial Owner" of,
and shall be deemed to "beneficially own," any securities:

        (1)   which such Person or any of such Person's Affiliates or Associates
beneficially owns, directly or indirectly;

        (2)   which such Person or any of such Person's Affiliates or Associates
has (A) the right or obligation to acquire (whether such right or obligation is
exercisable or effective immediately or only after the passage of time) pursuant
to any agreement, arrangement, or understanding (whether or not in writing)
(other than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) or upon the
exercise of conversion rights, exchange rights, rights (other than the rights
granted pursuant to the Rights Plan), warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the "Beneficial Owner" of,
or to "beneficially own," securities tendered pursuant to a tender or exchange
offer made by such Person or any of such Person's Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (B) the right
to vote pursuant to any agreement, arrangement, or understanding (whether or not
in writing); provided, however, that a Person shall not be deemed the
"Beneficial Owner" of, or to "beneficially own," any security under this clause
if the agreement, arrangement, or understanding to vote such security (i) arises
solely from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable rules and
regulations of the Exchange Act, and (ii) is not also then reported by such
person on Schedule 13D under the Exchange Act (or any comparable or successor
report); or

        (3)   which are beneficially owned, directly or indirectly, by any other
Person with which such Person or any of such Person's Affiliates or Associates
has any agreement, arrangement, or understanding (whether or not in writing)
(other than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to clause (B) of paragraph (2), above), or disposing of any securities
of Covance Inc.

        Board.    "Board" shall mean the Board of Directors of Covance Inc..

        Change in Control.    A "Change in Control" shall occur when and only
when the first of the following events occurs:

        (1)   the date that an Acquiring Person first becomes such; provided
that in determining whether a Change in Control has occurred, the acquisition of
securities of Covance Inc. in a Non-Control Transaction shall not constitute an
acquisition that would cause a Change in Control; or

        (2)   three or more directors, whose election or nomination for election
is not approved by a majority of the members of the "Incumbent Board" (as
defined below) then serving as members of the Board, are elected within any
single 12-month period to serve on the Board; provided that an individual whose
election or nomination for election is approved as a result of either an actual
or threatened "Election Contest" (as described in Rule 14a-11 promulgated under
the Exchange Act) or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board (a "Proxy Contest"),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest, shall be deemed not to have been approved by a
majority of the Incumbent Board for purposes hereof; or

7

--------------------------------------------------------------------------------

        (3)   members of the Incumbent Board cease for any reason to constitute
at least a majority of the Board; "Incumbent Board" shall mean individuals who,
as of May 1, 2003, are members of the Board, provided that if the election, or
nomination for election by Covance Inc.'s shareholders, of any new director was
approved by a vote of at least three-quarters of the Incumbent Board, such new
director shall, for purposes of the Plan, be considered as a member of the
Incumbent Board; provided further that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened Election Contest or other actual or
threatened Proxy Contest, including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest; or

        (4)   approval by shareholders of Covance Inc. of:

        (A)  a merger, consolidation, or reorganization involving Covance Inc.,
unless

        (i)    the shareholders of Covance Inc., immediately before the merger,
consolidation, or reorganization, own, directly or indirectly immediately
following such merger, consolidation, or reorganization, at least 50 percent of
the combined voting power of the outstanding voting securities of the
corporation resulting from such merger, consolidation, or reorganization (the
"Surviving Corporation") in substantially the same proportion as their ownership
of the voting securities immediately before such merger, consolidation, or
reorganization;

        (ii)   individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such merger,
consolidation, or reorganization constitute at least a majority of the board of
directors of the Surviving Corporation; and

        (iii)  no Person (other than Covance Inc. or any Subsidiary, any
employee benefit plan (or any trust forming a part thereof) maintained by
Covance Inc., the Surviving Corporation or any Subsidiary, or any Person who,
immediately prior to such merger, consolidation, or reorganization had
Beneficial Ownership of securities representing 20 percent or more of the Voting
Power) has Beneficial Ownership of securities representing 20 percent or more of
the combined voting power of the Surviving Corporation's then outstanding voting
securities;

        (B)  a complete liquidation or dissolution of Covance Inc.; or

        (C)  an agreement for the sale or other disposition of all or
substantially all of the assets of Covance Inc. to any Person (other than a
transfer to a Subsidiary).

        Change in Control Provisions.    "Change in Control Provisions" shall
mean (1) the last sentence of Section 4.04(c), (2) Section 5.03, and (3) this
Section 5.04(b).

        Committee.    "Committee" shall mean the Compensation and Organization
Committee of the Board, or any successor committee thereto.

        Covance Common Stock.    "Covance Common Stock" shall mean the common
stock of Covance Inc..

        Deferred Compensation Plan.    "Deferred Compensation Plan" shall mean
the Deferred Compensation Plan for Directors of Covance Inc., dated as of
December 3, 1996 as amended and in effect from time to time, or any successor
plan thereto.

        Director.    "Director" shall mean a member of the Board.

        Exchange Act.    "Exchange Act" shall mean the Securities Exchange Act
of 1934, as amended and in effect from time to time, or any successor thereto.

        Hypothetical Shares.    "Hypethetical Share" shall mean an amount of
U.S. dollars equal to the value of one share of Covance Common Stock.

        Non-Control Transaction.    Non-Control Transaction" shall mean a
transaction described in clauses (i) through (iii) of subparagraph (4)(A) of the
definition of "Change in Control" herein.

8

--------------------------------------------------------------------------------

        Person.    "Person" shall mean any individual, firm, corporation,
partnership, joint venture, association, trust, or other entity.

        Plan.    "Plan" shall mean the Restricted Unit Plan for Non-Employee
Members of the Board of Directors of Covance Inc., as amended and in effect from
time to time.

        Release Date.    "Release Date" shall mean, with respect to a director,
the first day on which the director is no longer either a "director" or an
"officer" of Covance Inc., within the meaning of section 16 of the Exchange Act.

        Rights Plan.    "Rights Plan" shall mean the Rights Agreement, dated as
of December 31, 1996, between Covance Inc. and Harris Trust and Savings Bank as
it may be amended from time to time, or any successor thereto.

        Section.    "Section" shall mean a section of this Plan.

        Subsidiary.    "Subsidiary" of any Person shall mean any corporation or
other entity of which a majority of the voting power of the voting equity
securities or voting interest is owned, directly or indirectly, by such Person,
or which is otherwise controlled by such Person.

        Voting Power.    "Voting Power" shall mean the voting power of all
securities of Covance Inc. then outstanding generally entitled to vote for the
election of directors of Covance Inc.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1



RESTRICTED UNIT PLAN FOR NON-EMPLOYEE MEMBERS OF THE BOARD OF DIRECTORS OF
COVANCE INC.
ARTICLE I INTRODUCTION
ARTICLE II AWARDS AND PAYMENT ELECTIONS
ARTICLE III ACCOUNTS AND INVESTMENTS
ARTICLE IV PAYMENTS
ARTICLE V MISCELLANEOUS
